


Exhibit 10.49

 

THIRD AMENDMENT AGREEMENT

 

THIRD AMENDMENT AGREEMENT, dated as of February 11, 2005 (this “Agreement”), to
the Loan and Security Agreement, dated as of July 8, 2003 (as amended,
supplemented or modified from time to time in accordance with its terms, the
“Loan Agreement”), among the financial institutions named therein (the
“Lenders”), AmSouth Bank, as agent (in such capacity, together with any
successor in such capacity, the “Agent”), AmSouth Capital Corp., as
administrative agent (in such capacity, together with any successor in such
capacity, the “Administrative Agent”), New World Restaurant Group, Inc., a
Delaware corporation (“New World”), Manhattan Bagel Company, Inc., a New Jersey
corporation (“Manhattan Bagel”), Chesapeake Bagel Franchise Corp., a New Jersey
corporation (“Chesapeake Bagel”), Willoughby’s Incorporated, a Connecticut
corporation (“Willoughby’s”), Einstein and Noah Corp., a Delaware corporation
(“Einstein”), Einstein/Noah Bagel Partners, Inc., a California corporation
(“Einstein/Noah”) and I. & J. Bagel, Inc., a California corporation (“I&J”; New
World, Manhattan Bagel, Chesapeake Bagel, Willoughby’s, Einstein, Einstein/Noah
and I&J, each a “Borrower,” and, collectively, the “Borrowers”), and the
Guarantors named therein.  Terms used herein and not otherwise defined herein
shall have the meanings attributed thereto in the Loan Agreement.

 

WHEREAS, the Loan Parties have requested that the Lenders amend a certain
provision of the Loan Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and subject to the fulfillment of the conditions set
forth below, the parties hereto agree as follows:

 

1.                             Amendments.  Effective as of the date all of the
conditions to effectiveness set forth in Section 3 of this Agreement are
satisfied (the “Effective Date”) the Loan Agreement is hereby amended as
follows:

 

a.             The definition of “Unused Letter of Credit Subfacility” is hereby
amended by deleting the number “5,000,000” appearing therein and substituting
therefor the number “7,500,000”.

 

b.             Section 8.33 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

 

“To the best of each Loan Party’s knowledge, each franchise agreement to which
such Loan Party is a party constitutes the valid, binding and enforceable
obligation of each party thereto.  There is no pending or threatened action or
suit by any of the Loan Parties’ franchisees involving any of the Loan Parties
that (a) is outside of the ordinary course of such Loan Party’s business and
(b) could reasonably be expected to result in a Material Adverse Effect.”

 

--------------------------------------------------------------------------------


 

c.             Schedules 8.3, 8.5, 8.12 and 8.28 to the Loan Agreement are
hereby amended and restated in their entirety to read as Schedules 8.3, 8.5,
8.12 and 8.28, respectively, attached hereto as Exhibit A.

 

2.                             Representations and Warranties of the Borrowers. 
Each Loan Party hereby represents and warrants as of the date hereof as follows
(which representations and warranties shall survive the execution and delivery
of this Agreement):

 

a.             All representations and warranties made by such Loan Party in
Article VIII of the Loan Agreement are true and correct in all material respects
as of the date hereof with the same force and effect as if made on such date
(except to the extent that any such representation or warranty relates expressly
to an earlier date), except that such Loan Party represents (i) with respect to
Sections 8.7 and 8.9 of the Loan Agreement, the capitalization and Debt of such
Loan Party is as set forth on the Consolidated Balance Sheets of New World
Restaurant Group, Inc. (page 3 of the Form 10-Q filed with the Securities and
Exchange Commission for the quarterly period ended September 28, 2004) and
(ii) with respect to Section 8.14 of the Loan Agreement, there has not been a
Material Adverse Effect since the Closing Date.

 

b.             Such Loan Party has the requisite power to execute, deliver and
carry out the terms and provisions of this Agreement.

 

c.             This Agreement has been duly executed and delivered and
constitutes the legal, valid and binding obligation of such Loan Party, and is
enforceable in accordance with its terms subject (i) as to enforcement of
remedies, to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally,
from time to time in effect, and (ii) to general principles of equity.

 

d.             No event has occurred and is continuing which constitutes or
would constitute a Material Adverse Effect, Default or Event of Default under
the Loan Agreement.

 

e.             No Loan Party has executed and delivered or otherwise granted any
mortgage in respect of the Major Premises or any other Real Property (owned or
leased) in favor of the holders of the Senior Secured Debt.

 

3.                             Conditions Precedent.  Notwithstanding any term
or provision of this Agreement to the contrary, Section 1 hereof shall not
become effective until executed counterparts of this Agreement have been
delivered by each party hereto to the Agent and the Agent shall have received
such other approvals, opinions or documents as the Agent may reasonably request.

 

4.                             Continued Effectiveness.  Nothing herein shall be
deemed to be a waiver or other modification of any covenant or agreement
contained in, or any Default or Event of Default under, the Loan Agreement or
any other Loan Document, and each Loan Party hereby agrees that, as amended
hereby, all covenants and other provisions contained in the Loan Agreement are
hereby ratified and confirmed in all respects and that it has no defense,
offset, claim,

 

--------------------------------------------------------------------------------


 

counterclaim or recoupment with respect to any of its obligations or liabilities
with respect to the Loan Agreement or the other Loan Documents.

 

5.                             Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be an original, and all of which,
taken together, shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

6.                             THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

“BORROWERS” AND “GUARANTORS”

 

 

 

NEW WORLD RESTAURANT GROUP, INC.

 

 

 

 

 

By:

/s/ Richard P. Dutkiewicz

 

 

 

Name: Richard P. Dutkiewicz

 

 

Title: Chief Financial Officer

 

 

 

MANHATTAN BAGEL COMPANY, INC.

 

 

 

 

 

By:

/s/ Richard P. Dutkiewicz

 

 

 

Name: Richard P. Dutkiewicz

 

 

Title: Asst. Secretary

 

 

 

CHESAPEAKE BAGEL FRANCHISE CORP.

 

 

 

 

 

By:

/s/ Richard P. Dutkiewicz

 

 

 

Name: Richard P. Dutkiewicz

 

 

Title: Asst. Secretary

 

 

 

WILLOUGHBY’S INCORPORATED

 

 

 

 

 

By:

/s/ Richard P. Dutkiewicz

 

 

 

Name: Richard P. Dutkiewicz

 

 

Title: Asst. Secretary

 

 

 

EINSTEIN AND NOAH CORP.

 

 

 

 

 

By:

/s/ Richard P. Dutkiewicz

 

 

 

Name: Richard P. Dutkiewicz

 

 

Title: Asst. Secretary

 

--------------------------------------------------------------------------------


 

 

EINSTEIN/NOAH BAGEL PARTNERS, INC.

 

 

 

 

 

By:

/s/ Richard P. Dutkiewicz

 

 

 

Name: Richard P. Dutkiewicz

 

 

Title: Asst. Secretary

 

 

 

I. & J. BAGEL, INC.

 

 

 

 

 

By:

/s/ Richard P. Dutkiewicz

 

 

 

Name: Richard P. Dutkiewicz

 

 

Title: Asst. Secretary

 

 

 

“AGENT”

 

 

 

AMSOUTH BANK, as Agent

 

 

 

 

 

By:

/s/ Bruce A. Kasper

 

 

 

Name: Bruce A. Kasper

 

 

Title: Attorney-in-Fact

 

 

 

“ADMINISTRATIVE AGENT”

 

 

 

AMSOUTH CAPITAL CORP.,
as the Administrative Agent

 

 

 

 

 

By:

/s/ Bruce A. Kasper

 

 

 

Name: Bruce A. Kasper

 

 

Title: Attorney-in-Fact

 

 

 

“LENDERS”

 

 

 

AMSOUTH BANK, as a Lender

 

 

 

 

 

By:

/s/ Bruce A. Kasper

 

 

 

Name: Bruce A. Kasper

 

 

Title: Attorney-in-Fact

 

--------------------------------------------------------------------------------
